DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishida; YOSHIZAKI; Yukinobu et al.	US 20190300821 A1.
Yoshizaki teaches surface treatment compositions including a water-soluble polymer (group A) and at least one anionic surfactant (group B).  The water soluble polymer can be any of a number of types of polymer which includes the use of polysaccharides and polyvinyl alcohols.  The anionic surfactant can be selected from a variety of suitable surfactants including those based on sulfonic acid and sulfuric acid and their esters.  Also suitable are phosphonic acid based anionic surfactants (see abstract).

In paragraph 72, Yoshizaki further describes the anionic surfactant and defines the term “low molecular weight” as being less than 1000.  In paragraph 77, these lower molecular weight sulfonic acid based surfactants are taught.  Yoshizaki provides various examples of these surfactants based on sulfuric acid ester in paragraph 82.  Phosphonic based anionic surfactants are taught in paragraph 84.
Yoshizaki further describes the polymer in paragraph 77 as being sulfonic acid based and having a molecular weight of over 1,000 with various datapoints above 1,000 taught including 8,000 and 15,000 and 50,000.  In paragraph 78, even higher molecular weights are taught to be suitable including those up to 3,000,000.
In tables 1-4, Yoshizaki teaches various ratios of the polymer and anionic surfactant as group A to group B ratios.  These ratios can vary from below 1 to well above 1.  Falling within the applicant’s ratio range.
The compositions of Yoshizaki are free from abrasives grains.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KAMIMURA; Tetsuya US 20190194580 A1.
Kamimura teaches treatment liquid for semiconductor substrates having a fluorine containing compound, a water-soluble aromatic compound, and having a pH of 5 or less.
Kamimura teaches the more details of the polymer in paragraph 142 including the anionic functionality (par 142) the use of sulfonic acids and phosphoric acid type groups in the polymer (par 143).  The molecular weights of these polymers are taught to range from 500 to as much as 150,000 (par 145) with various points taught in between.

The surfactants are taught to be used in amounts ranging from 0.001 to 1% of the composition with various points taught in between these values (par 182).
The compositions of Kamimura are free of abrasive grains.

Conclusion
The remainder of references cited are meant to demonstrate the state-of-the-art in semiconductor cleaning compositions having an anionic surfactant and a polymer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY E WEBB whose telephone number is (571)272-1325.  The examiner can normally be reached on 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on 571-272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


GREGORY E. WEBB
Examiner
Art Unit 1761



/GREGORY E WEBB/Primary Examiner, Art Unit 1761